Lochrane, C. J.,
concurring.
This question comes before the Court under the Act of 1869, and involves the constitutionality of the Act of the Legislature taxing persons for the sale of liquors in quantities less than thirty gallons, in the amount of twenty cents per gallon, on every gallon sold. The first point raised on this Act of 1869, is, that it is limited by its title to taxes imposed only for that fiscal year. We do not deem it necessary to enter into any discussion in relation to this point, as we feel satisfied the Act remains in force until altered, modified or repealed by the Legislature. The main question in this case arises under the construction of the declaration of rights, section 5102 of the Code, which declares that “taxation on property shall be ad valorem only, and uniform on all species of property taxed.” If the provisions of the Act of 1869 are held to be a tax on liquor as property, then it is conceded such tax, to be ad valorem, must refer to the value, and such Act in its terms would be a violation of the Constitution. By section 5217, the Constitution authorizes a special tax on the sale of spirituous and malt liquors, and is, therefore, not within the constitutional provision of ad valorem taxation. The Act of 1869 imposes, for educational purposes, a tax of twenty cents per gallon on every gallon of brandy, gin, whisky, or rum, either foreign or domestic, which is sold by any person in quantities less than thirty gallons, in this State. Is this a tax upon the property, or upon the sale of the property? If upon the property, it is unconstitutional; for all property must be taxed ad valorem. If a tax upon the sale, then it is constitutional; for a tax on sales is authorized by the Constitution and may be specific, and not ad valorem. My opinion is, that it is a specifiic tax on sales within the power of the Legislature to impose, and the mode of its collection may be enforced as provided for in the Act and the language of the law upon failure of the party making his return, fixing the amount of the assessment at such sum as *426the basis of the amount of tax due, and may be levied and collected by tax-collectors under the usual forms of law. And for these reasons I concur in the judgment of the Court.